Order and judgment (one paper), Supreme Court, New York County (Carol E. Huff, J.), entered April 15, 1991, which granted respondents’ cross-motion to dismiss this proceeding for a judgment pursuant to CPLR article 78, directing respondents to schedule and conduct an examination for the civil service position of Superintendent of Adult Institutions, unanimously affirmed, without costs.
Inasmuch as the Civil Service Law does not require the Personnel Director to schedule examinations for any title except where a provisional employee is working in that title (Civil Service Law § 65 [2]; Matter of Pietroluongo v Ortiz, 111 Misc 2d 856, 858), we agree with the IAS court that mandamus does not lie. Furthermore, petitioners have neither exhausted their administrative remedies by seeking review with the Civil Service Commission (NY City Charter § 812 [d]), nor have they resorted to the grievance procedures of the collective bargaining agreement insofar as they seek relief for out-of-title work (Matter of Plummer v Klepak, 48 NY2d 486). Concur — Sullivan, J. P., Milonas, Rosenberger, Ellerin and Kassal, JJ.